

Exhibit 10.1
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), is dated this 31st day of March,
2017, by and between Teligent, Inc. having an address at 33 South Wood Avenue,
Suite 730, Iselin, New Jersey 08830 (the “Company”) and Martin Wilson having an
address at 45 Laurel Drive, New Providence, New Jersey 07974 (the “Executive”).
The Company and the Executive are collectively referred to hereinafter as the
“Parties.”




RECITALS


WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment of the terms and conditions; and


WHEREAS, by virtue of such employment, Executive will have access to Proprietary
Information of the Company and its subsidiaries (the “Teligent Companies”); and


WHEREAS, Executive acknowledges and agrees that the Company (on behalf of itself
and the Teligent Companies) has a reasonable, necessary and legitimate business
interest in protecting its own and the Teligent Companies’s Proprietary
Information, client accounts, relationships with prospective clients, Goodwill
and ongoing business, and that the terms and conditions set forth in this
Agreement are reasonable and necessary in order to protect these legitimate
business interests.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are conclusively acknowledged,
the Parties, intending to become legally bound, agree as follows:




AGREEMENT


1.    DEFINITIONS


Specific Definitions. Capitalized terms not defined elsewhere herein shall have
the following meanings ascribed to them:


“Change in Control” shall mean the occurrence of any of the following events”:


(a)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than (i)
an individual or entity holding securities of the Company as of the date hereof
which represent 3% or more of the outstanding voting power of all the securities
on matters to be generally voted upon by the Company’s


3307533



--------------------------------------------------------------------------------




stockholders, (ii) the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (iii) Signet
Healthcare Partners, its affiliates or any of its affiliated funds, or (iv) any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company) is
or becomes the owner, directly or indirectly, of outstanding securities of the
Company representing 60% or more of the combined voting power of the Company’s
then outstanding securities;


(b)    the consummation of a merger or consolidation of the Company with any
other corporation, other than (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 40% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) or a reincorporation of the Company into another
jurisdiction; or


(c)    a sale of all or substantially all of the assets of the Company.


“Goodwill” means the expectation of continued patronage from client accounts and
new patronage from prospective clients.


“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company or a governmental entity (or any department, agency,
or political subdivision thereof).


“Teligent Business” means the business provided by any of the Teligent
Companies.


“Teligent Companies” or “Teligent Company” means the Company, its subsidiaries
(including the Company), and any entity under the control (as defined in Rule
12b-2 of the regulations promulgated under the Securities Exchange Act of 1934,
as amended, without regard to whether any party is a “registrant” under such
Act) of Teligent, and any of their successors or assigns.


2.    POSITION, RESPONSIBILITIES AND TERM


2.1.    Executive’s Position. On the terms and subject to the conditions set
forth in this Agreement as of the Effective Date (as defined below), the Company
shall employ Executive to serve as an officer of the Company and General Counsel
of the Company. The Executive shall report directly to the Chief Executive
Officer. Executive shall perform such services in the Company’s offices in Metro
Park and Buena, New Jersey, or such other location or locations as the Executive
and the Board shall agree; provided, however, that Executive will be required to
travel from time to time for business purposes.


2.2.    Executive’s Responsibilities. The Executive shall perform all duties
customarily attendant to the position and shall perform such services and duties
commensurate with such position as may from time to time be reasonably
prescribed by the Board.


3307533



--------------------------------------------------------------------------------






2.3.    No Conflicts of Interest. Executive further agrees that throughout the
period of his employment hereunder, he will not perform any activities or
services, or accept such other employment which would be inconsistent with this
Agreement, the employment relationship between the Parties, or would interfere
with or present a conflict of interest concerning Executive’s employment with
the Company; provided, that the Executive shall be permitted to serve on the
boards of directors of such other companies as the Board shall approve and that
Executive may make personal investments and may act as a director and engage in
other activities for any charitable, educational or other nonprofit institution,
as long as such investments and activities do not materially interfere with the
performance of Executive’s duties hereunder. Executive agrees to adhere to and
comply with any and all business practices and requirements of ethical conduct
set forth in writing from time to time by the Company in its employee manual or
similar publication.


2.4.    Term. This Agreement shall become effective April __, 2017 (the
“Effective Date”) and will govern Executive’s employment by the Company until
that employment ceases (such period of Executive’s employment is herein referred
to as the “Term”).


3.    ACCEPTANCE


Executive hereby accepts such employment and agrees that throughout the Term,
Executive will devote his full business time, attention, knowledge, and skills
faithfully, diligently, and to the best of his ability, in furtherance of the
business of the Teligent Companies.




4.    COMPENSATION


4.1.    Base Salary. The Executive shall receive an initial salary of Three
Hundred Thousand Dollars ($300,000) (the “Base Salary”) paid in accordance with
the Company’s payroll practices, as in effect from time to time. The Base Salary
shall be reviewed on an annual basis by the Company and may be adjusted from
time to time by the Company.


4.2.    Benefits. In addition to such compensation, Executive shall be entitled
to the benefits which are afforded generally, from time to time to similarly
situated executive employees of the Teligent Companies. Notwithstanding the
foregoing, nothing contained in this Agreement shall require the Teligent
Companies to establish, maintain or continue any of the group benefits plans
already in existence or hereafter adopted for the employees of the Teligent
Companies, or restrict the right of the Teligent Companies to amend, modify or
terminate such group benefit plans in a manner which does not discriminate
against Executive as compared to other executive employees of the Teligent
Companies.


4.3.    Paid Time Off. Executive shall be entitled to 20 business days of paid
time off (consisting of vacation and personal days) and holidays as are provided
in general to similarly situated employees of the Teligent Companies, in
accordance with usual practices and procedures. Without limiting the foregoing,
unless otherwise required by law, Executive shall not be entitled to


3307533



--------------------------------------------------------------------------------




any additional compensation for any unused paid time off. Paid time off shall
stop accruing once Executive has accumulated and not used the number of days to
which he is entitled to in a year.


4.4.    Annual Performance Bonus. The Executive shall be eligible to receive an
annual performance bonus (the “Annual Bonus”) for each calendar year during the
Term (each a “Fiscal Year”), which may be payable, in the discretion of the
Board or the Compensation Committee of the Board (the “Committee”), in the form
of cash, stock options and/or restricted equity not later than 75 days after the
end of such Fiscal Year; provided, however, that the Executive must be employed
by the Company on December 31 of a Fiscal Year in order to be eligible for an
Annual Bonus under this Section 4.4 for such Fiscal Year.


The Executive’s 2017 target Annual Bonus will be calculated from the Executive’s
start date on a pro-rata basis, at 40% of Executive’s Base Salary. The actual
amount of the Annual Bonus with respect to the 2018 calendar year, and any
subsequent Fiscal Years, will be determined by the Board or the Committee, in
their discretion, with reference to the Executive’s and the Employer’s
fulfillment of performance goals established by the Committee with respect to
the applicable Fiscal Year. The amount of the actual target percentage applied
may range annually from 30% to 60% of Executive’s Base Salary.


4.5.    Grant of Equity Awards.


(a)    Equity Awards. As soon as practicable following the Effective Date of
this Agreement and subject to the approval of the Board, Executive will receive
the following equity grants pursuant to the Company’s 2016 Equity Incentive Plan
(or as amended): (i) 15,000 (fifteen thousand) Restricted Stock Units; and (ii)
40,000 (forty thousand) stock options, strike price TBD on the first day of
employment and equal to the fair market value of the Company’s common stock
subject to the options on that date in accordance with the terms of the 2016
Equity Incentive Plan. In addition, the Executive will be eligible for equity
refresh awards at the Board’s discretion.


(b)    Vesting. Except as otherwise set forth in Section 8 hereof, the shares
subject to the Restricted Stock Unit Award and stock option shall become fully
vested over a period of three years as follows: (a) one-third of the shares
subject to such awards shall vest on the first anniversary of the Effective
Date, (b) one-third of the shares subject to such awards shall vest on the
second anniversary of the Effective Date and (iii) one-third of the shares
subject to such awards shall vest on the third anniversary of the Effective
Date.


(c)    Accelerated Vesting. Notwithstanding the foregoing, immediately prior to
a Change in Control (as defined in Section 1 above), any Restricted Stock Units
and any stock options that then remain unvested will become vested, provided the
Executive remains in continuous service with the Company through the
consummation of that Change in Control.


(d)    Plan Terms Will Govern. Notwithstanding anything else in this Agreement,
the Parties agree that in the event the terms of this Agreement are inconsistent
with the terms of the 2016 Equity Incentive Plan, the Plan’s terms will govern.




3307533



--------------------------------------------------------------------------------






5.    EXPENSES


The Company shall reimburse Executive, in accordance with the Company’s policy
on expense reimbursements, for all expenses reasonably and properly incurred by
Executive in connection with the performance of Executive’s duties hereunder and
the conduct of the business of the Company, including business-related travel
expenses, upon the submission to the Company (or its designee) of appropriate
vouchers therefor.


6.    CONFIDENTIAL INFORMATION AND PROPERTY


6.1.    Confidentiality. The Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company and its affiliates. As a result, both
during the Term and thereafter, the Executive will not, without the prior
written consent of the Company, for any reason divulge to any third-party or use
for his own benefit, or for any purpose other than the exclusive benefit of the
Company and its affiliates, any Proprietary Information. Notwithstanding the
foregoing, if the Executive is compelled to disclose Proprietary Information by
court order or other legal or regulatory process, to the extent permitted by
applicable law, he shall promptly so notify the Company so that it may seek a
protective order or other assurance that confidential treatment shall be
afforded to such Proprietary Information, and the Executive shall reasonably
cooperate with the Company and its affiliates in connection therewith. If the
Executive is so obligated by court order or other legal process to disclose
Proprietary Information, he will disclose only the minimum amount of such
Proprietary Information as is necessary for the Executive to comply with such
court order or other legal process.


6.2.    Property of the Company.


(a)    Proprietary Information. All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company and its affiliates. The Executive will not remove from the Company’s
or its affiliates, offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company or its affiliates unless necessary or appropriate in the performance
of his duties to the Company and its affiliates. If the Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. The
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
satisfy contractual obligations of the Company or its affiliates or to perform
his duties on behalf of the Company and its affiliates. Upon termination of the
Executive’s employment with the Company, he will leave with the Company and its
affiliates or promptly return to the Company and its affiliates all originals
and copies of such materials or property then in his possession.


(b)    Intellectual Property. The Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101


3307533



--------------------------------------------------------------------------------




of the Copyright Act (17 U.S.C. § 101) and that all right, title and interest in
such Intellectual Property will be the sole and exclusive property of the
Company and its affiliates. To the extent that any of the Intellectual Property
may not by law be considered a work made for hire, or the extent that,
notwithstanding the foregoing, the Executive retains any interest in the
Intellectual Property, the Executive hereby irrevocably assigns and transfers to
the Company and its affiliates any and all right, title or interest that the
Executive may now or in the future have in the Intellectual Property under
patent, copyright, trade secret, trademark or other law, in perpetuity or for
the longest period otherwise permitted by law, without the necessity of further
consideration. The Company and its affiliates will be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property. The
Executive further agrees to execute any and all documents and to provide any
further cooperation or assistance reasonably required by the Company, at the
Company’s expense, to perfect, maintain or otherwise protect its rights in the
Intellectual Property. If the Company or its affiliates, as applicable, are
unable after reasonable efforts to secure the Executive’s signature, cooperation
or assistance in accordance with the preceding sentence whether because of the
Executive’s incapacity or any other reason whatsoever, the Executive hereby
designates and appoints the Company, the appropriate affiliate, or their
respective designee as the Executive’s agent and attorney-in-fact, to act on his
behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Company’s or its affiliates’ rights in the Intellectual Property. The Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.


For purposes of this Agreement, “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks, and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes, and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by the Executive (1) at any time and at any place while
Executive is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.


For purposes of this Agreement, “Proprietary Information” means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that has not been specifically authorized to be
disclosed. Such Proprietary Information shall include, but shall not be limited
to, the following items and information relating to the following items: (a) all
intellectual property and confidential or proprietary knowledge, information or
rights of the


3307533



--------------------------------------------------------------------------------




Company (including, without limitation, the Intellectual Property, trade
secrets, books and records, know-how, inventions, discoveries, processes and
systems, as well as any data and records pertaining thereto), (b) computer codes
and instructions, processing systems and techniques, inputs and outputs
(regardless of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods, (f)
marketing data, methods, plans and efforts, (g) the identities of actual and
prospective customers and suppliers, (h) the terms of contracts and agreements
with, the needs and requirements of, and the Company’s or its affiliates’ course
of dealing with, actual or prospective customers or suppliers, (i) personnel
information (j) customer and vendor credit information and (k) information
received from third parties subject to obligations of non-disclosure or non-use.
Failure by the Company or its affiliates to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information.


7.    NON-SOLICITATION, NON-COMPETITION AND CONFLICTS OF INTEREST


7.1.    Non-Solicitation.


(a)    Except in the normal course of business on behalf of any Teligent
Company, Executive agrees that during the Term he will not, directly or
indirectly, (i) solicit, sell, provide services to, consult for, or accept any
request to provide, or induce the termination, cancellation or non-renewal of
any Teligent Business from or by any person, corporation, firm or other entity
which was a client of a Teligent Company or which was contacted by a Teligent
Company as a prospective client at any time, or (ii) solicit, offer, negotiate
or otherwise seek to acquire any interest in any prospective acquisition of a
Teligent Company, which was a prospective acquisition of a Teligent Company at
any time.


(b)    Except in the normal course of business on behalf of any Teligent
Company, Executive agrees that after the Term he will not, directly or
indirectly, (i) solicit, sell, provide services to, consult for, or accept any
required to provide, or induce the termination, cancellation or non-renewal of,
any Teligent Business from or by any person, corporation, firm or other entity
which was a client of a Teligent Company or which was contacted by a Teligent
Company for the purposes of becoming a client at any time within twelve months
prior to the end of the Term, or (ii) solicit, offer, negotiate or otherwise
seek to acquire any interest in any entity of business which was contacted by a
Teligent Company as a prospective acquisition within twelve (12) months prior to
the end of the Term. The restrictions contained in this Section 7.1(b) shall
apply for twelve (12) months following the end of the Term.


7.2.    No Hiring. Executive further agrees that he will not, directly or
indirectly, solicit the employment, consulting or other services of, or hire,
any other employee of any Teligent Company or otherwise induce any of such
employees to leave such Teligent Company’s employment or to breach an employment
or independent contractor agreement therewith. The restrictions contained in
this Section 7.2 shall apply throughout the Term hereof and thereafter until
twenty-four (24) months following the date on which Executive is no longer
employed by any Teligent Company.




3307533



--------------------------------------------------------------------------------




7.3.    Miscellaneous. Without limiting the provision of Section 18, in the
event of any assignment by the Company permitted under such section, the
restrictive periods contained in this Section 7 shall be determined by reference
to the termination of Executive’s employment with any permitted assignee of the
Company.


8.    TERMINATION
Either party may terminate the Executive’s employment at any time for any
reason, provided that the Executive shall provide thirty (30) days advance
written notice of any such termination. Upon cessation of his employment with
the Company, the Executive will be entitled only to such compensation and
benefits as described in this Section 8.


8.1.    Termination by the Company Without Cause. Company shall have the right
to terminate Executive’s employment hereunder “without cause” by giving
Executive written notice to that effect. Any such termination of employment
shall be effective on the date specified in such notice. In the event of such
termination, the Company shall (i) pay Executive his unpaid Base Salary through
the effective date of termination and any business expenses remaining unpaid on
the effective date of the termination for which Executive is entitled to be
reimbursed under Section 5 of this Agreement; (ii) pay Executive an amount per
month equal to one-twelfth of his then adjusted Base Salary for the period
commencing on the date following the date of termination and ending on the date
which is six (6) months following the effective date of termination; (iii) pay
Executive an amount equal to a pro-rata portion of the Annual Bonus that would
otherwise have been payable to Executive for the Fiscal Year in which the
termination occurs, determined in the same manner and payable at the same time
as such Annual Bonus would otherwise have been payable had Executive’s
employment not terminated, with such pro-rata portion to be determined based on
the number of months (and any fraction thereof) Executive is employed during the
Fiscal Year in which termination occurs, relative to 12 months; and (iv) to the
extent then unvested, cause to become vested a pro-rata portion of the awards
granted to the Executive, equal to the quotient of the number of full months
that have transpired between the Effective Date and date of termination, divided
by 36, provided, however, that without limiting any other remedy available
hereunder, all obligations described in this Section 8.1 shall immediately
terminate upon a judge’s determination that Executive has breached the
provisions of Section 6 or 7 hereof.


8.2.    Termination by the Company with Cause.
Company shall have the right to terminate Executive’s employment hereunder “with
Cause” by giving Executive written notice to that effect. For the purpose of
this Agreement, “Cause” shall mean (i) commission of a willful and material act
of dishonesty in the course of Executive’s duties hereunder, (ii) conviction by
a court of competent jurisdiction of a crime constituting a felony or conviction
in respect of any act involving fraud, dishonesty or moral turpitude, (iii)
Executive’s performance under the influence of controlled substances, or
continued habitual intoxication, during working hours, after the Company shall
have provided written notice to Executive and given Executive 30 days within
which to commence rehabilitation with respect thereto, and Executive shall have
failed to commence such rehabilitation or continued to perform under the
influence after such rehabilitation, (iv) frequent or extended, and
unjustifiable (not as a result of incapacity or disability) absenteeism which
shall not have been cured within 30 days after the Company shall have advised
Executive in writing of its intention to terminate Executive’s employment in


3307533



--------------------------------------------------------------------------------




accordance with the provisions of this Section 8.2, in the event such condition
shall not have been cured, (v) Executive’s personal, willful and continuing
misconduct or refusal to perform duties and responsibilities described in
Section 2 above, or to carry out directives of the Board, which, if capable of
being cured, shall not have been cured within 60 days after the Company shall
have advised Executive in writing of its intention to terminate Executive’s
employment in accordance with the provision of this Section 8.2 or (vi) material
non-compliance with the terms of this Agreement, including but not limited to
any breach of Section 6 or Section 7 of this Agreement.


8.3.    With Cause and Other Terminations. If the Executive’s employment with
the Company ceases for any reason other than as described in Section 8.1 above
(including but not limited to termination (a) by the Company for Cause, (b) as a
result of the Executive’s death, (c) as a result of the Executive’s Disability,
or (d) as a result of resignation by the Executive), then the Company’s
obligation to the Executive will be limited solely to the payment of unpaid Base
Salary through the date of such termination. All compensation and benefits will
cease at the time of such termination and, except as otherwise required by
COBRA, the Company will have no further liability or obligation by reason of
such termination. The foregoing will not be construed to limit the Executive’s
right to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.


For the purpose of this Agreement, a “Disability” shall be deemed to have
occurred (i) when Executive has become eligible for disability benefits under
the Company’s long-term group disability policy, if any, or, if no policy is
then effect, (ii) the Executive has been incapacitated by bodily injury, illness
or disease so as to be prevented from engaging in the performance of the
Executive’s duties when such incapacity shall have existed for either (A) one
continuous period of six months or (B) a total of seven months out of any twelve
consecutive months. (The Company acknowledges its obligations to provide
reasonable accommodation to the extent required by applicable law.)


8.4.    Miscellaneous Termination Provisions. Executive, upon termination or
expiration of employment for any reason, hereby irrevocably promises to:


(a)    Return all property of the Teligent Companies in his possession or within
his custody and control wherever located immediately upon such termination.


(b)    Participate in an exit interview with a designated person or persons of
Company if requested by the Company.


(c)    Subject to obligations under applicable laws and regulations, not
publicly make any statements or comments that disparage the reputation of any of
the Teligent Companies or their senior officers or directors.


8.5.    Release. Notwithstanding any other provision in this Agreement, the
payments and benefits described in Section 8.1 are conditioned on Executive’s
execution and delivery to the Company, within 60 days following his cessation of
employment, of a general release of claims


3307533



--------------------------------------------------------------------------------




against the Company and its affiliates in such form as the Company may
reasonably require in a manner consistent with the requirements of the Older
Workers Benefit Protection Act (the “Release”). The salary continuation benefits
described in Section 8.1 will begin to be paid or provided as soon as the
Release becomes irrevocable; provided, however, that if the 60-day period
described in the previous sentence begins in one taxable year and ends in a
second taxable year and if the cash payments and benefits described in Section
8.1 exceed the limitations applicable to a “separation pay plan” under Treas.
Reg. § 1.409A-1(b)(9)(iii), such payments and other rights shall not commence
until the second taxable year.


8.6.    Section 409A. All payments to be made under Section 8.1 of this
Agreement may only be made upon a “Separation from Service” within the meaning
of Treas. Reg. § 1.409A-1(h) (or any successor provision). If the termination
giving rise to the payments described in Section 8.1 is not a Separation from
Service, then the amounts otherwise payable pursuant to that section will
instead be deferred without interest and will not be paid until Executive
experiences a Separation from Service. To the maximum extent permitted under
Section 409A of the Code and its corresponding regulations, the cash severance
benefits payable under this Agreement are intended to meet the requirements of
the short-term deferral exemption under Section 409A of the Internal Revenue
Code and the “separation pay exception” under Treas. Reg. § 1.409A-1(b)(9)(iii).
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments will be deemed a
separate payment.


9.    REMEDIES


Executive acknowledges that the services to be rendered by him are of a special,
unique and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to the Company and that any damage caused by
the breach of Sections 6 or 7 of this Agreement would result in irreparable harm
to the business of the Company for which money damages alone would not be
adequate compensation. Accordingly, Executive agrees that if he violates
Sections 6 or 7 of this Agreement, the Company shall, in addition to any other
rights or remedies of the Company available at law, be entitled, without having
to post a bond, to equitable relief in any court of competent jurisdiction,
including, without limitation, temporary injunction and permanent injunction.


10.    WITHHOLDING


Each payment to Executive under this Agreement shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable laws
and regulations then in effect.


11.    EXECUTIVE’S REPRESENTATIONS AND WARRANTIES


11.1.    General. Executive represents and warrants to the Company that the
execution of this Agreement and the performance of his duties as contemplated
hereunder do not conflict with any other agreement, law, rule, regulation, or
court order by which he is bound.




3307533



--------------------------------------------------------------------------------




11.2.    No Impairment. Executive represents and warrants that he is not subject
to any agreement or contract that would preclude or impair, in any way, his
ability to carry out his duties under this Agreement for the Company.


11.3.    No Confidential Information. Executive has not removed from any prior
employer any confidential information.


11.4.    No Restrictive Agreements. Executive represents and warrants that,
Executive has not heretofore entered into, has not been and is currently not
subject to the provisions of, any employment contract, sales and purchase
agreement or other agreement (whether oral or written) of any nature whatsoever
with any other organization, individual or business entity, which prevents or
restricts Executive from competing with, or soliciting the clients, customers,
business or employees (including, without limitation for the purposes of hiring
such employees) of, such other organization, individual or business entity or
any other entity for any period of time or within any geographical area, whether
heretofore expired or not (“Pre-existing Agreements”), other than such contracts
or agreements as Executive has heretofore disclosed to Company in writing.


12.    OWNERSHIP OF BUSINESS RECORDS


Ownership of Records. Executive agrees that all papers, documents, records,
business accounts, generated by Executive during the conduct of such business or
given to Executive during and in the course of his employment with Company are
the exclusive property of the Company and shall remain with the Company upon
Executive’s termination.


    
13.    ENTIRE AGREEMENT; NO AMENDMENT


No agreements or representations, oral or otherwise, express or implied, have
been made by either Party, with respect to Executive’s employment by any
Teligent Company, that are not set forth expressly in this Employment Agreement.
This Agreement supersedes and cancels any other prior agreement relating to
Executive’s employment by any Teligent Company, except that Executive shall
remain liable for any breaches of any provisions relating to restrictive
covenants (including non-solicitation, non-compete, non-hire) and
confidentiality contained in any such prior agreements. No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the Party against whom enforcement thereof is sought.


14.    NOTICES


All notices, demands and requests of any kind which either Party may be required
or may desire to serve upon the other Party hereto in connection with this
Agreement shall be delivered only by courier or other means of personal service,
which provides written verification of receipt, or by registered or certified
mail return receipt requested (each, a “Notice”). Any such Notice delivered by
registered or certified mail shall be deposited in the United States mail with
postage thereon fully prepaid or if by courier then deposited with the courier.
All Notices shall be addressed to the Parties to be served as follows:


3307533



--------------------------------------------------------------------------------






(a)    If to the Company, at the Company’s address set forth on the first page
hereof.


(b)    If to Executive, at Executive’s address set forth on the first page
hereof.


Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.


15.    WAIVERS


No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.


16.    GOVERNING LAW


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


The parties further agree that except as provided in Section 9, all disputes
concerning or pertaining to the interpretation or application of this Agreement
shall be brought either in the Superior Court of New Jersey, Middlesex County or
in the United States District Court for the District of New Jersey.


17.    SEVERABILITY


The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable. In the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable, it is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.


18.    ASSIGNMENT


Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive, and
the provisions of this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.




3307533



--------------------------------------------------------------------------------




19.    MISCELLANEOUS


For the avoidance of doubt, the provisions of Sections 6 and 7, and any other
ongoing duties of the parties hereto, shall each survive termination or
expiration of this Agreement.


20.    COUNTERPARTS


This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Signature pages may be detached for
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.


21.    HEADINGS


The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


22.    CONSTRUCTION OF AGREEMENT


All Parties agree that this Agreement shall be construed in such a manner so as
not to favor one party or the other regardless of which party has drafted this
Agreement.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.






TELIGENT, INC.


By:    /s/ Jason Grenfell-Gardner
Name:    Jason Grenfell-Gardner
Title:    President and CEO




/s/ Martin Wilson
Martin L. Wilson












3307533

